UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-6876


DAVID A. HOSKINS,

                Petitioner - Appellant,

          v.

STATE OF NORTH CAROLINA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:11-hc-02168-D)


Submitted:   June 21, 2012                  Decided:   June 26, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David A. Hoskins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David A. Hoskins seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition and

a subsequent order denying reconsideration.                       The orders are not

appealable      unless        a    circuit        justice    or     judge      issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(A) (2006).

A   certificate       of      appealability         will    not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief   on    the    merits,      a   prisoner      satisfies      this    standard     by

demonstrating        that     reasonable          jurists   would       find    that     the

district      court’s      assessment      of     the   constitutional         claims    is

debatable     or     wrong.        Slack     v.    McDaniel,      529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Hoskins has not made the requisite showing.                            Accordingly,

we deny Hoskins’ motion for a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.                               We

dispense      with    oral        argument      because     the    facts       and     legal

                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3